Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-27-2009

Thomas J. Young Sr. v. Comm Social Security
Precedential or Non-Precedential: Non-Precedential

Docket No. 08-1789




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"Thomas J. Young Sr. v. Comm Social Security" (2009). 2009 Decisions. Paper 1663.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/1663


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                            NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                   No. 08-1789


                           THOMAS JR. YOUNG, Sr.,
                                          Appellant

                                         v.

                    COMMISSIONER OF SOCIAL SECURITY


           APPEAL FROM THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                          (D.C. Civil No. 06-cv-02539)
               District Judge: The Honorable Thomas M. Golden


                    Submitted Under Third Circuit LAR 34.1(a)
                                 March 2, 2009


                Before: BARRY, WEIS, and ROTH, Circuit Judges

                          (Opinion Filed: March 27, 2009)


                                     OPINION




BARRY, Circuit Judge

     Thomas J. Young appeals the District Court’s decision upholding the
Commissioner of Social Security’s denial of his application for disability insurance

benefits and supplemental security income. We will affirm.

                                             I.

       Because we write only for the parties, we recite only those facts that are relevant to

our analysis. Young applied for social security benefits on April 28, 2004, when he was

forty-six years old, alleging an inability to work due to depression and addictions to

cocaine and alcohol. After Young’s application was initially denied, a hearing was held

before an Administrative Law Judge (“ALJ”) and testimony taken from Young and a

vocational expert (“VE”). On March 16, 2006, the ALJ issued a decision evaluating

Young’s claim pursuant to the five-step sequential analysis in 20 C.F.R. §§ 404.1520(a)

and 416.920(a) and denying benefits. On April 27, 2006, the Appeals Council denied

Young’s request for review.

       Young appealed to the District Court pursuant to 42 U.S.C. § 405(g). The matter

was referred to a United States Magistrate Judge, who reviewed the administrative record

and heard argument on April 13, 2007. On September 19, 2007, the Magistrate Judge

issued a Report and Recommendation (“R&R”), finding that the Commissioner’s decision

was procedurally sound and supported by substantial evidence. Over Young’s objections,

the District Court adopted the R&R, granted the Commissioner’s motion for summary

judgment, and upheld the Commissioner’s final determination.

       Young now argues that: (1) his claimed impairments meet the Listing for



                                            -2-
Affective Disorders as set forth in 20 C.F.R. pt. 404, subpt. P, App. 1, 12.04; (2) the

ALJ’s hypothetical question to the VE did not account for the full range of claimed

impairments; and (3) the ALJ failed to complete the requisite psychiatric review

technique form (“PTRF”).

                                             II.

       The District Court had jurisdiction pursuant to 42 U.S.C. § 405(g), and we have

jurisdiction pursuant to 28 U.S.C. § 1291. As did the District Court, we review the ALJ’s

application of law de novo, and we review the ALJ’s factual findings for substantial

evidence. Poulos v. Comm’r of Soc. Sec., 474 F.3d 88, 91 (3d Cir. 2007). Substantial

evidence is “such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.” Newell v. Comm’r of Soc. Sec., 347 F.3d 541, 545 (3d Cir. 2003)

(quoting Richardson v. Perales, 402 U.S. 389, 401 (1971)).

                                            III.

A. Step Three: Whether Claimant Meets a Listing of Impairment

       Young first contends that he meets step three of the analysis because, in contrast to

the ALJ’s conclusion, his impairments meet or equal section 12.04 (affective disorders) of

the listing of impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1. We disagree.

       A claimant bears the burden of establishing that his or her impairment meets or

equals a listed impairment. Poulos v. Comm’r of Soc. Sec’y, 474 F.3d 88, 92 (3d Cir.




                                            -3-
2007). In assessing Listing 12.04 in this case, we need only consider whether Young

satisfies two of the following Paragraph B criteria:

       1. Marked restriction of activities of daily living; or
       2. Marked difficulties in maintaining social functioning; or
       3. Marked difficulties in maintaining concentration, persistence, or pace; or
       4. Repeated episodes of decompensation, each of extended duration.

20 C.F.R. pt. 404, subpt. P, app. 1, § 12.04(B).   1



       The ALJ found that Young’s mental impairments caused no marked limitations in

functioning after he became sober in 2004 and, thus, that his depression and history of

substance abuse did not meet or equal the criteria of Listing 12.04(B). The District Court

found substantial evidence in the record to support this conclusion.

       Young refers to his own testimony before the ALJ, in which he described himself

as a recluse who seldom leaves his room at a shelter and explained that his depression

was exacerbated by several painful physical ailments. However, Young fails to buttress

his self-reporting with adequate objective medical evidence of impairment. See 20 C.F.R.

§§ 414.128, 414.129, 416.928, 416.929. The medical evidence in the record is

inconsistent, at best. Young relies primarily on outdated records compiled while he was

suffering from substance abuse, diagnoses of physical rather than medical conditions, and

the brief, unsupported opinion of a non-treating physician on a welfare disability form.

While it is not our place to weigh countervailing evidence, we note other record evidence

   1
     The Commissioner does not dispute that Young meets the criteria set forth in
   Paragraph A. (Commissioner’s Br. 24.) Young does not challenge the ALJ’s
   finding as to the criteria set forth in Paragraph C. (App. 14.)

                                            -4-
that Young’s disability was temporary, that his condition had improved since he became

sober and caused only mild-to-moderate work and lifestyle restrictions, and that he is able

to take care of himself and engage regularly with both treating professionals and his

family.

       Thus, we will affirm the Court’s well-reasoned conclusion that substantial

evidence supported the ALJ’s step three assessment.

B. Step Five: The ALJ’s Hypothetical Question

       Young next argues that the ALJ posed a hypothetical question to the vocational

expert that did not reflect all of his impairments. He is incorrect. A hypothetical question

posed to a vocational expert “must accurately convey to the vocational expert all of a

claimant’s credibly established limitations.” Rutherford v. Barnhart, 399 F.3d 546, 554

(3d Cir. 2005). There is no evidence in the record to support a specific mental or physical

limitation beyond the restriction to simple, routine work at the light exertional level.

Thus, the ALJ was not required to present Young’s limitations with greater specificity.

See Burns v. Barnhart, 312 F.3d 113, 123 (3d Cir. 2002) (finding that the question posed

to the vocational expert must include impairments supported by “medically undisputed

evidence in the record”).

C. The Lack of a PRTF

       Finally, we agree with the District Court that, under current regulations, an ALJ is

not required to complete a PRTF. See 20 C.F.R. §§ 404.1520a(e) & 416.920a(e).



                                            -5-
                                           IV.

      For the reasons set forth above, we will affirm the decision of the District Court

affirming the decision of the Commissioner.




                                          -6-